                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ALFREDO DANIEL MONTANEZ,

                          Plaintiff,
      v.                                            Case No. 18-cv-692-pp
                                                    USCA Case No. 20-1951

MERCY MAHAGA,

                        Defendant.
______________________________________________________________________________

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO APPEAL
             WITHOUT PREPAYING FILING FEE (DKT. NO. 59)
______________________________________________________________________________

      On April 30. 2020, the court granted the defendant’s motion for

summary judgment and dismissed the case. Dkt. No. 52. The plaintiff appealed

and is seeking leave to proceed without prepaying the appellate filing fee. Dkt.

No. 59.

      There are three grounds for denying a prisoner-appellant’s request to

proceed in forma pauperis: the prisoner has not established indigence, the

appeal is in bad faith or the prisoner has accrued three strikes. See 28 U.S.C.

§§1915(a)(2)-(3), (g). The plaintiff has established he is indigent, his trust

account for the months of January through June 2020 shows that he does not

have the funds to pay the filing fee, dkt. no. 5-2; and the plaintiff has not

accrued three strikes. That leaves only the question of whether the plaintiff

filed this appeal in good faith.

      A district court should not apply an inappropriately high standard when

making a good faith determination. Pate v. Stevens, 163 F.3d 437, 439 (7th Cir.
                                          1

           Case 2:18-cv-00692-PP Filed 07/08/20 Page 1 of 4 Document 61
1998). An appeal taken in “good faith” is one that seeks review of any issue

that is not frivolous, meaning that it involves “legal points arguable on their

merits.” Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983) (quoting Anders

v. California, 386 U.S. 738 (1967)); see also Coppedge v. United States, 369

U.S. 438, 445 (1962). On the other hand, an appeal taken in bad faith is one

that is based on a frivolous claim, that is, a claim that no reasonable person

could suppose has any merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir.

2000).

       The court sees no indication that the plaintiff is not appealing in good

faith, so the court will grant his motion to appeal without prepaying the filing

fee.

       Under the Prison Litigation Reform Act (PLRA), a prisoner-appellant must

pay the entire filing fee for an appeal. 28 U.S.C. §1915(b). If the plaintiff does

not have the money to prepay the $505 filing fee and the court allows the

plaintiff to proceed without prepaying it, the court must assess an initial

partial filing fee under the formula in the PLRA (i.e., twenty percent of the

average monthly deposits to the plaintiff’s prison account or average monthly

balance in the plaintiff's prison account for the six-month period immediately

preceding the filing of the notice of appeal, whichever is greater). 28 U.S.C.

§1915(b)(1).

       After the plaintiff pays the initial partial fee, the plaintiff must make

monthly payments of twenty percent of the preceding month’s income until the




                                          2

         Case 2:18-cv-00692-PP Filed 07/08/20 Page 2 of 4 Document 61
filing fee is paid in full. 28 U.S.C. §1915(b)(2). The agency that has custody of

the plaintiff will collect the money and send payments to the court.

      Based on the information the plaintiff provided to the court, it will

require the plaintiff to pay an initial partial filing fee of $20.00, as well as

additional payments under 28 U.S.C. §1915(b)(2). Newlin v. Helman, 123 F.3d

429, 434 (7th Cir. 1997), rev’d on other grounds by, Walker v. O’Brien, 216

F.3d 626 (7th Cir. 2000) and Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000).

      The court GRANTS the plaintiff’s motion for leave to appeal without

prepaying the filing fee. Dkt. No. 59.

      The court ORDERS that by the end of the day on July 31, 2020, the

plaintiff must forward $20.00 to the Clerk of Court as the initial partial filing

fee in this appeal. If the plaintiff fails to comply with this order, the court of

appeals may dismiss his appeal. The payment must be clearly identified by the

case name and the case numbers in this court (18-cv-692) and in the court of

appeals (20-1951).

      The court also ORDERS that, after the plaintiff pays the initial partial

filing fee, the agency that has custody of the plaintiff must collect from his

prison trust account the balance of the filing fee ($485) by collecting monthly

payments from the plaintiff’s prison trust account in an amount equal to 20%

of the preceding month’s income credited to the plaintiff’s trust account and

forwarding payments to the Clerk of Court each time the amount in the

account exceeds $10.00 in accordance with 28 U.S.C. § 1915(b)(2). The

payments must be clearly identified by the case name and the case numbers in


                                          3

         Case 2:18-cv-00692-PP Filed 07/08/20 Page 3 of 4 Document 61
this court (18-cv-692) and in the court of appeals (20-1951). If the plaintiff is

transferred to another institution—county, state or federal—the transferring

institution shall forward a copy of this order along with the plaintiff's remaining

balance to the receiving institution.

      The court will send copies of this order to the officer in charge of the

agency where the inmate is confined and to PLRA Attorney, United States

Court of Appeals for the Seventh Circuit, 219 S. Dearborn Street, Rm. 2722,

Chicago, Illinois 60604.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2020.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          4

         Case 2:18-cv-00692-PP Filed 07/08/20 Page 4 of 4 Document 61
